     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     JUSTIN FLEEMAN,                                      No. 1:20-cv-00321-NONE-JLT
12                        Plaintiff,
13             v.                                           ORDER ADOPTING IN FULL THE
                                                            FINDINGS AND RECOMMENDATIONS
14     COUNTY OF KERN, et al.,                              GRANTING DEFENDANT’S MOTION TO
                                                            DISMISS
15                        Defendants.
                                                            (Doc. Nos. 11, 23)
16

17

18            Plaintiff Justin Fleeman is a former employee of the Kern County Sheriff’s Department and

19    was a candidate for sheriff in 2018. Following plaintiff’s election defeat, he was investigated for

20    disclosures made during the campaign and his employment was terminated. Plaintiff seeks to hold

21    the County liable for violating his civil rights under the First Amendment, retaliation for engaging

22    in political activity, whistleblower retaliation, wrongful discharge, and a violation of PAGA. The

23    County moved for dismissal of all claims arising under California law pursuant to Federal Rule of

24    Civil Procedure 12(b)(6). (Doc. No. 11.) Plaintiff opposed the motion to dismiss, asserting that he

25    complied with all pre-filing requirements and that the facts alleged in his complaint are sufficient

26    to support his state law claims. (Doc. No. 15.) Defendants filed a reply in support of the motion.

27    (Doc. No. 16.)

28    /////

                                                        1
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 2 of 12


 1            On January 14, 2021, the undersigned referred the pending motion to the assigned

 2    magistrate judge for purposes of issuing findings and recommendations. (Doc. No. 21.) On

 3    February 19, 2021 findings and recommendations were issued recommending that defendants’

 4    motion to dismiss be granted. (Doc. No. 23.) On March 5, 2021 plaintiff filed objections to the

 5    pending findings and recommendations. Having carefully reviewed the file, including plaintiff’s

 6    objections, for the reasons explained below the court finds the pending findings and

 7    recommendations to be supported by the record and proper analysis and therefore will adopt the

 8    recommendation and grant defendants’ motion to dismiss.

 9    I.      Findings of the Magistrate Judge

10            As an initial matter, the magistrate judge took judicial notice of a tort claim filed by

11    plaintiff Fleeman on February 28, 2019, which was denied on March 6, 2019. (Doc. No. 23 at 6–

12    7.) The magistrate judge observed that Fleeman “does not dispute that the government tort

13    claim—and the related denial notice—address facts alleged in the complaint.” (Id. at 7.) In

14    addition, the magistrate judge observed:

15                   In the First Claim, Fleeman indicated that he intended to file suit for
                     several causes of action, including “retaliation for engaging in
16                   political activity in violation of California Government Code
                     sections 3201 et seq., Labor Code sections 1101 and 1102 [and]
17                   whistleblower retaliation in violation of Labor Code section
                     1102.5.[”] (Doc. 11-1 at 6[.]) Importantly, these claims are now
18                   included in the complaint, which includes the following causes of
                     action under state law: (1) retaliation for engaging in political
19                   activity in violation of Cal. Lab. Code §§ 1101, 1102, 3201;
                     whistleblower retaliation in violation of Cal. Lab. Code § 1102.5, and
20                   “wrongful discharge for lawful off-duty conduct” in violation of Cal.
                     Lab. Code § 96(k). (See Doc. 1 at 1, 11–14, emphasis omitted[.])
21                   The only distinction is that in the First Claim, Fleeman did not
                     identify a cause of action under Section 96(k). (Compare Doc. 1 at
22                   1 with Doc. 11-1 at 6[.])
23    (Id. at 14.)

24            The magistrate judge noted that in the February 2019 tort claim, Fleeman identified

25    several acts that may constitute “adverse employment actions” to support his claims for

26    retaliation, including “the internal affairs investigation that began only weeks after he lost the
27    election, administrative leave, and removal of peace officer powers.” (Id.) Thus, the magistrate

28    judge opined that “Fleeman is unable to argue that his retaliation claims had not accrued prior to
                                                          2
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 3 of 12


 1    the filing of the First Claim,” and “a new tort claim was not required prior to Fleeman filing suit

 2    against the County, because there was no legal defect.” (Id. at 15 (citing Sofranek v. Cnty. of

 3    Merced, 146 Cal. App. 4th 1238, 1249 (2007)).) The magistrate judge also found that plaintiff’s

 4    February 2019 tort claim “governed any civil suit addressing Fleeman’s retaliation claims, and the

 5    civil action should have been filed within six months of the denial of the First Claim, or no later

 6    than September 6, 2019.” (Id. at 15.) Because plaintiff did not file his complaint in this action

 7    until February 28, 2020, the magistrate judge concluded the complaint was untimely and

 8    recommended dismissal of plaintiff’s retaliation claims arising under state law. (Id. at 15.)

 9           Although the magistrate judge found that plaintiff’s claim for whistleblower retaliation

10    was untimely filed, she also determined plaintiff had failed to allege facts sufficient to support his

11    claim under California Labor Code § 1102.5. (Id. at 15–21.) The magistrate judge determined

12    that plaintiff failed “to provide sufficient information in his complaint to support a conclusion that

13    he made disclosures related to activity he believed to be in violation of federal or state statute to

14    law enforcement agents.” (Id. at 17.) In addition, the magistrate judge noted: “To the extent

15    Plaintiff alleges he made statements about the ‘known’ conduct of Sheriff Department employees

16    engaging in ‘inappropriate sexual conduct,’ known conduct may not support his claim because

17    California courts have indicated the word ‘disclosure’ under Section 1102.5 ‘means to reveal

18    something that was hidden and not known.’” (Id. at 17 n.4 (citations omitted).) The magistrate

19    judge ultimately concluded that plaintiff Fleeman failed to state a cognizable claim under §

20    1102.5(b) because he did not “identify a specific statute, rule, or regulation that he believed the
21    County violated—or provide a legal foundation for this belief in the complaint . . .” (Id. at 20–

22    21.) Therefore, the magistrate judge recommended that the claim also be dismissed on this

23    ground.

24           The magistrate judge found that plaintiff’s fourth cause of action for wrongful termination

25    in violation of California Labor Code § 96(k) failed because “[c]ourts have established that

26    Section 96(k) did not create a private right of action.” (Id. at 22.) Although plaintiff asserted that
27    “Labor Code Sections 244 and 98.7(g) permit employees to sue in court for violations of Labor

28    Code Section 96(k),” the magistrate judge observed the fourth claim was not based upon §§ 244
                                                          3
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 4 of 12


 1    and 98.7(g), but rather upon “Cal. Lab. Code § 96(k), standing alone.” (Id. at 22–23.) Thus, the

 2    magistrate judge recommended that plaintiff’s fourth cause of action be dismissed without leave

 3    to amend, but nevertheless recommended that plaintiff be granted leave to amend “to state a

 4    wrongful termination claim, if he can state a claim under a different state statute.” (Id. at 26.)

 5              Finally, the magistrate judge determined that plaintiff’s fifth cause of action for a violation

 6    of PAGA failed because plaintiff “intended to bring the claim on his own behalf” and did not state

 7    a cause of action for any other aggrieved employees. (Id. at 25.) Because “this Court and others

 8    have concluded a plaintiff cannot bring a PAGA claim only on his own behalf,” the magistrate

 9    judge recommended that plaintiff’s PAGA claim be dismissed. (Id.)

10    II.       Objections to the Findings and Recommendations

11              The parties were granted fourteen days to file any objections to the findings and

12    recommendations and were “advised that failure to file objections within the specified time may

13    waive the right to appeal the District Court’s order.” (Doc. No. 23 at 27 (citing Martinez v. Ylst,

14    951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014)).)

15    Plaintiff timely filed objections on March 5, 2021. (Doc. No. 25.)

16              Plaintiff asserts in his objections that the magistrate judge erred both in recommending

17    dismissal of his claims for retaliation as untimely, and in finding that his “first tort claim stated a

18    claim.” (Id. at 12–19; see also id. at 14.) He asserts: “As an entirely new cause of action arose at

19    the time Plaintiff was terminated, [he] complied with the California Tort Claims Act and sued

20    within the appropriate deadline.” (Id. at 12 (emphasis omitted).) Plaintiff contends that the
21    second tort claim denial he received made “it clear that any issues/allegations/claims not

22    addressed in the First Claim but addressed in the Second Claim, including any

23    issues/allegations/claims which occurred after the filing of the First Claim, apply and relate to the

24    Second Claim, not the First Claim.” (Id. at 12.) Plaintiff maintains he “fully complied with the

25    Tort Claims Act and his claims based on retaliatory termination of employment are timely.” (Id.

26    at 13.)
27              According to plaintiff, the magistrate judge erred in recommending dismissal of his claim

28    brought pursuant to California Labor Code § 96(k) claim “[a]s Labor Code Sections 244 and
                                                            4
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 5 of 12


 1    98.7(g) permit employees to sue in court for violations of Labor Code Section 96(k).” (Id. at 19

 2    (emphasis omitted).) Plaintiff asserts that he also states a cognizable claim under § 96(k) because

 3    it “provides a remedy for violation of established constitutional rights,” and he has “allege[d]

 4    termination in violation of his right to free speech under the Constitution.” (Id. at 20.)

 5           Plaintiff also contends that “PAGA authorizes suits in cases where there is only one

 6    aggrieved employee.” (Id. at 21.) In this regard he argues: “No authority requires the state – nor,

 7    by extension, a PAGA plaintiff – to seek penalties for violations involving employees other than

 8    the PAGA litigant himself or herself.” (Id.) Plaintiff contends that if PAGA claims were limited

 9    to those brought on behalf of more than one individual, “had the LWDA sought to investigate and

10    intervene in this case, it would not have been able to pursue penalties for violations of Labor

11    Code sections 96(k), 1101, 1102, and 1102.5 – even though Labor Code section 2699.5 expressly

12    identifies those provisions as statutory violations subject to civil penalties - merely because a

13    second employee was not also fired for running a political campaign against Sheriff

14    Youngblood.” (Id. at 24.) Therefore, plaintiff requests that the court deny defendants’ motion to

15    dismiss as to his PAGA claim. (Id. at 25.)

16           Finally, plaintiff requests leave to amend “to allege that Defendant is estopped from

17    arguing claims arising from events occurring after Plaintiff filed his first tort claim are time

18    barred.” (Id. at 17.) To the extent the court adopts the recommendations for dismissal of his

19    claims, plaintiff also requests leave to file an amended complaint, “which clarifies Plaintiff is only

20    seeking damages for his termination and not for any adverse employment actions that occurred
21    prior to termination.” (Id. at 26.)

22    III.   Discussion

23           A district judge may “accept, reject or modify, in whole or in part, the findings and

24    recommendations . . .” 28 U.S.C. § 636(b)(1). If objections to the findings and recommendations

25    are filed, “the court shall make a de novo determination of those portions of the report or specified

26    proposed finding or recommendations to which objection is made.” Id. A de novo review
27    requires the court to “consider[] the matter anew, as if no decision had been rendered.” Dawson

28    v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009).
                                                          5
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 6 of 12


 1           A.      Timeliness of the Retaliation Claims

 2           Under the California Tort Claims Act, no suit for “money or damages” may be brought

 3    against a public entity until a written claim has been presented to the public entity and the claim

 4    either has been acted upon or is deemed to have been rejected. Cal. Gov’t Code, §§ 905, 945.4.

 5    Claims must be presented to the appropriate agency no later than six months after the accrual

 6    of the cause of action. Cal. Gov’t Code § 911.2(a). The claim need only allege sufficient detail to

 7    reasonably enable the public entity to make an adequate investigation. Blair v. Superior Ct., 218

 8    Cal. App. 3d 221, 225 (1990). When “a plaintiff relies on more than one theory of recovery . . .,

 9    each cause of action must have been reflected in a timely claim” and the factual basis for each

10    claim must be “fairly reflected in the written claim.” Nelson v. State of Cal., 139 Cal. App. 3d 72,

11    79 (1982). “The filing of a claim is a condition precedent to the maintenance of any cause of

12    action against the public entity and is therefore an element that a plaintiff is required to prove in

13    order to prevail.” DiCampli-Mintz v. Cnty. of Santa Clara, 55 Cal. 4th 983, 990 (2012).

14           On February 28, 2019, plaintiff submitted a tort claim against Kern County, indicating that

15    his claims included “retaliation for engaging in political activity in violation of Labor Code

16    sections 1101 and 1102, [and] whistleblower retaliation in violation of Labor Code section

17    1102.5.” (Doc. No. 11-1 at 6.) Plaintiff described statements made by Sheriff Youngblood and

18    alleged that the sheriff “repeatedly disclosed his retaliatory animus to the press.” (Id. at 6–7.)

19    Plaintiff also noted that an internal affairs investigation targeting him began shortly after he lost

20    the election and that a “Notice of Administrative Leave/Revocation of Peace Officer Powers” was
21    issued on September 20, 2018. (Id. at 8.) On March 7, 2019, the County issued a “Notice of

22    Action Taken on Claim,” indicating the tort claim “was not acted upon by the Board” and was

23    “deemed rejected on its merits.” (Id. at 14.)

24           On August 28, 2019, plaintiff submitted a second tort claim, in which he again expressed

25    an intent to sue for claims that included “retaliation for engaging in political activity in violation

26    of California Government Code sections 3201 et seq., Labor Code sections 1101 and 1102, [and]
27    whistleblower retaliation in violation of Labor Code section 1102.5.” (Doc. No. 1 at 21.)

28    Plaintiff again summarized all the events he had presented in his first tort claim and merely added
                                                          6
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 7 of 12


 1    that he had been fired by the County for “false and unsubstantiated reasons.” (Id. at 30.) Plaintiff

 2    asserted he “was terminated for his general reference and expressed desire to put an end to sexual

 3    impropriety and misconduct within the Department.” (Id. at 29.) Further, he stated his

 4    termination was “because he ran against Sheriff Youngblood and lost.” (Id. at 30.)

 5            Notably, as the magistrate judge observed, claims for retaliation under California Labor

 6    Code §§ 1101, 1102, and 1102.5 do not require termination as an element. (Doc. No. 23 at 14.)

 7    To state a cognizable claim under these statutes, a plaintiff must allege only that: “(1) he engaged

 8    in a protected activity, (2) the employer subjected him to an adverse employment action, and (3)

 9    there is a causal link between the two.” (Id. (quoting Armendariz v. City of Burbank, 2016 WL

10    6875918 (Cal. App. Nov. 22, 2016)).) However, the “protected activity” varies under the

11    different statutes. (Id.) In his tort claim submitted in February 2019, plaintiff indicated he had

12    engaged in protected speech and as a result had been subjected to adverse employment actions

13    that included an internal affairs investigation beginning only weeks after he lost the election,

14    being placed on administrative leave, and the removal of his peace officer powers. (See Doc. No.

15    11-1 at 7–11.) Thus, it is apparent that the findings and recommendations correctly concluded

16    that plaintiff’s first tort claim was sufficient to give the County notice of his claims for retaliation

17    and whistleblower retaliation.

18            Moreover, plaintiff’s objections fail to acknowledge the fact that while a claim for

19    wrongful termination did not arise until he was fired, his claims as stated both in his tort claims

20    and in the complaint filed in this action were for retaliation. Under a claim for retaliation,
21    termination would add to the adverse actions committed and be relevant as to damages, but

22    termination is not a necessary element of a claim for retaliation. Because plaintiff’s first tort

23    claim was sufficient to give the County notice of his claim for retaliation, any civil action for

24    retaliation was required to be filed within six months of the date the tort claim was denied. On

25    the other hand, any civil action for wrongful termination—raised for the first time in plaintiff’s

26    tort claim submitted in August 2019—was required to be filed within six months of the denial of
27    plaintiff’s second tort claim. Plaintiff filed his complaint in this action on February 28, 2020,

28    which was more than six months after his first tort claim was denied. Therefore, plaintiff’s
                                                          7
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 8 of 12


 1    retaliation causes of action asserted in this action were untimely filed. See Sofranek, 146

 2    Cal.App.4th at 1249 (if the first tort claim was proper, a new tort claim “was not a necessary

 3    predicate to filing a lawsuit”). Accordingly, the findings and recommendations recommending

 4    that plaintiff’s retaliation claims be dismissed as untimely will be adopted and defendants’ motion

 5    to dismiss the retaliation claims will be granted.

 6            B.     Sufficiency of the Whistleblower Retaliation Claim

 7            To state a claim for whistleblower retaliation under California Labor Code § 1102.5, a

 8    plaintiff must allege that “[he] engaged in protected activity, that [he] was thereafter subjected to

 9    adverse employment action by [his] . . . employer, and there was a causal link between the two.”

10    Robles v. Agreserves, Inc., 158 F. Supp. 3d 952, 1008 (E.D. Cal. 2016) (quoting Soukup v. Law

11    Offices of Herbert Hafif, 39 Cal. 4th 260, 287–88 (2006)); see also Patten v. Grant Joint Union

12    High Sch. Dist., 134 Cal. App. 4th 1378, 1384 (2005).

13            A plaintiff engages in protected activity under § 1102.5 “if the employee has reasonable

14    cause to believe that the information discloses a violation of state or federal statute, or

15    a violation of or noncompliance with a local, state, or federal rule or regulation.” Cal. Lab. Code

16    § 1102.5(a), (b). In this regard, state and federal courts alike have determined that a plaintiff must

17    identify a specific state or federal statute, rule, or regulation he believed was violated. Carter v.

18    Escondido Union High Sch. Dist., 148 Cal. App. 4th 922, 933 (2007); Fitzgerald v. El Dorado

19    Cnty., 94 F. Supp. 3d 1155, 1172 (E.D. Cal. 2015) (“the employee must be able to point to some

20    legal foundation for his suspicion—some statute, rule or regulation which may have been violated
21    by the conduct he disclosed”); Love v. Motion Indus., Inc., 309 F. Supp. 2d 1128, 1135 (N.D. Cal.

22    2004) (without citing to “any statute, rule or regulation that may have been violated by the

23    disclosed conduct,” the plaintiff lacked “any foundation for the reasonableness of his belief”).

24            Notably, plaintiff does not address the conclusion reached in the pending findings and

25    recommendations that the allegations of his complaint are insufficient to support an inference or

26    conclusion that he engaged in protected activity under § 1102.5. (See generally Doc. No. 25 at
27    11–26.) Specifically, in his complaint plaintiff alleges:

28    /////
                                                           8
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 9 of 12


 1                   One of Mr. Fleeman’s campaign messages was to the effect that, if
                     elected, Mr. Fleeman would put a stop to employees engaging in
 2                   sexually inappropriate conduct – including extra-marital sexual
                     relationships with other Deputies’ spouses, sexual relations with
 3                   subordinates, engaging in sexual relations while on duty, and
                     engaging in inappropriate sexual relations with Sheriff’s Activities
 4                   League participants. Numerous Sheriff’s Department employees
                     were known to previously engage in such inappropriate sexual
 5                   conduct on numerous occasions. Mr. Fleeman understood and
                     reasonably believed that amongst the biggest problems facing the
 6                   Sheriff’s Department was the seemingly rampant, unbecoming, and
                     potentially illegal and inappropriate sexual conduct occurring within
 7                   the Department. During the campaign, Mr. Fleeman criticized Mr.
                     Youngblood for turning a blind eye to such conduct and failing to
 8                   take adequate and appropriate action to deter such conduct.

 9    (Doc. 1 at 3 ¶ 14.) However, there are no allegation in plaintiff’s complaint regarding what

10    statements were allegedly made or to whom in giving his “campaign messages.” Plaintiff’s

11    complaint also fails to identify what statute, rule, or regulation that he believed the County

12    violated, nor do its allegations provide the legal foundation for this belief in that regard.

13    Consequently, the facts alleged in plaintiff’s complaint are insufficient to support a whistleblower

14    retaliation claim under California Labor Code § 1102.5. Therefore, defendants’ motion to dismiss

15    plaintiff’s third cause of action will be granted as well.

16           C.      Plaintiff’s Claim under California Labor Code § 96(k)

17           Plaintiff’s fourth cause of action is for “termination for lawful, off-duty conduct” in

18    violation of California Labor Code § 96(k). (Doc. No. 1 at 14 (emphasis omitted).) As noted

19    above, plaintiff argues that the magistrate judge erred in recommending dismissal of this cause of

20    action because “Labor Code Sections 244 and 98.7(g) permit employees to sue in court for

21    violations of Labor Code Section 96(k).” (Doc. No. 25 at 19 (emphasis omitted).) However, as

22    the magistrate judge correctly observed, this cause of action as asserted in the complaint is based

23    solely upon § 96(k). (See Doc. No. 1 at 14.)

24           Significantly, both state and district courts alike have determined § 96(k) provides only a

25    procedure for the Labor Commissioner and does not provide for a private right of action. See,

26    e.g., Barbee v. Household Auto. Finance Corp., 113 Cal. App. 4th 525, 535 (2003) (stating § 96

27    “simply outlines the types of claims over which the Labor Commissioner shall exercise

28    jurisdiction”); Grinzi v. San Diego Hospice Corp., 120 Cal. App. 4th 72 (2004) (stating § 96(k)
                                                          9
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 10 of 12


 1    “does not set forth an independent public policy that provides employees with any substantive

 2    rights, but rather, merely establishes a procedure by which the Labor Commissioner may assert,

 3    on behalf of employees, recognized constitutional rights”); see also Newson v. Walmart, Inc., No.

 4    CV-F-09-663 OWW/GSA, 2009 WL 1844351, at *7–8 (E.D. Cal. June 23, 2009) (finding no

 5    private cause of action under § 96(k), and dismissing the plaintiff’s causes of action for violations

 6    of § 96(k)); Howe v. Target Corp., No. 20-cv-252-MMA (DEB), 2020 WL 5630273, at *11 (S.D.

 7    Cal. Sept. 19, 2020) (dismissing a bad faith and wrongful termination claim brought under §

 8    96(k)).

 9              Moreover, plaintiff’s alleged termination in violation of the Constitution does not cure this

10    pleading defect. The Southern District of California recently rejected a similar argument

11    advanced by a plaintiff who stated a claim for wrongful termination grounded upon § 96(k).

12    Howe, 2020 WL 5630273, at *10–11. There, the plaintiff asserted that her wrongful termination

13    claim under § 96(k) should not be dismissed because she also alleged a violation of her right to

14    privacy. Id. at *10. The court rejected this argument because § 96(k) provided only a procedure

15    for the Labor Commissioner to employ, not a substantive right. Id. at *11. Therefore, the

16    plaintiff’s claim for wrongful termination premised on § 96(k) was dismissed. Id. Similarly,

17    plaintiff has based his wrongful termination claim solely upon § 96(k). Thus, his claim fails as a

18    matter of law, and the recommendation for dismissal of plaintiff’s fourth cause of action will be

19    adopted.

20              D.     Individual PAGA Claim
21              Plaintiff asserts the pending findings and recommendations erroneously conclude that he

22    is unable to state a cognizable claim under PAGA as an individual. (Doc. No. 25 at 19.) Notably,

23    however, plaintiff relies only on his arguments previously presented and fails to acknowledge the

24    authorities cited in the findings and recommendations. (See id. at 19–24.) As the magistrate

25    judge observed, this court and others have determined that “[t]he plain language of the statute

26    permitting PAGA actions states that a plaintiff must bring such an action ‘on behalf of himself or
27    herself and other current or former employees.’” Ortiz v. Hobby Lobby Stores, Inc., 52 F. Supp.

28    3d 1070, 1088 (E.D. Cal. 2014) (quoting Cal. Lab. Code § 2699(a) (emphasis added)); Reyes v.
                                                          10
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 11 of 12


 1    Macy’s, Inc., 202 Cal. App. 4th 1119, 1123 (2011); see also Machado v. M.A.T. & Sons

 2    Landscape, Inc., No. 2:09-cv-00459 JAM JFM, 2009 WL 2230788, at *2 (E.D. Cal. July 23,

 3    2009) (“a PAGA claim must be brought as a representative action”); Mutchler v. Circle K Stores,

 4    Inc., No. 20cv1239-GPC (BGS), 2020 WL 5511985, at *4 (S.D. Cal. Sept. 14, 2020) (“[a] single

 5    plaintiff cannot state an individual claim for PAGA penalties”).

 6            Plaintiff unequivocally indicated in his LWDA Notice with respect to the PAGA claim

 7    that he was “mak[ing] this complaint on behalf of himself for violations of the California Labor

 8    Code.” (Doc. No. 1 at 49 (emphasis added).) Because plaintiff’s LWDA Notice indicated he was

 9    the only aggrieved employee, his claim under PAGA fails. See Ortiz, 52 F.Supp.3d at 1088;

10    Reyes, 202 Cal.App.4th at 1123. Accordingly, the court will also adopt the recommendation that

11    defendants’ motion to dismiss be granted as to plaintiff’s fifth cause of action with leave to

12    amend also being granted.

13            E.     Leave to Amend

14            Despite the pleading deficiencies identified above, plaintiff may be able to state a cause of

15    action for wrongful termination under a different statute. Plaintiff may also be able to state a

16    PAGA claim on behalf of others. Accordingly, the court will grant plaintiff leave to file an

17    amended complaint to attempt to cure these identified pleading deficiencies.

18    IV.     Conclusion

19            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Britt v. Simi Valley

20    Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983), the undersigned has conducted a de novo
21    review of the case. Having carefully reviewed the file, including plaintiff’s objections to the

22    pending findings and recommendations, the court finds the findings and recommendations are

23    supported by the record and proper analysis. Accordingly,

24            1.     The findings and recommendations dated February 19, 2021 (Doc. No. 23), are

25                   adopted in full and defendants’ motion to dismiss is granted;

26            2.     Plaintiff’s second cause of action for retaliation is dismissed without leave to
27                   amend;

28    /////
                                                        11
     Case 1:20-cv-00321-NONE-JLT Document 29 Filed 03/31/21 Page 12 of 12


 1          3.    Plaintiff’s third cause of action for whistleblower retaliation is dismissed without

 2                leave to amend;

 3          4.    Plaintiff’s fourth cause of action for violation of California Labor Code § 96(k) is

 4                dismissed without leave to amend;

 5          5.    Plaintiff’s fifth cause of action under PAGA is dismissed with leave to amend,

 6                provided plaintiff can state a PAGA cause of action within the confines of Federal

 7                Rule of Civil Procedure 11;

 8          6.    Plaintiff is also granted leave to amend to attempt to state a wrongful termination

 9                claim; and

10          7.    Any amended complaint which plaintiff elects to file, if any, shall be filed within

11                thirty (30) days of the date of this order.

12    IT IS SO ORDERED.
13
         Dated:   March 31, 2021
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      12
